Exhibit 10.1


First Amendment
to
Second Amended and Restated Operating Agreement
of
GreenSky Holdings, LLC


Effective as of August 24, 2018, the undersigned, constituting the Manager and
holders of a majority of the Common Units of GreenSky Holdings, LLC, a Georgia
limited liability company (the “Company”), in accordance with Section 14.3 of
the Operating Agreement, hereby approve the amendment to, and hereby amend, the
Second Amended and Restated Operating Agreement (the “Operating Agreement”) of
the Company by adding thereto, in its proper place with a corresponding change
to the table of contents, the following:


Section 2.11 Unreimbursed Business Expenses of Members.  From time to time, a
Member is expected to incur certain expenses related to the trade or business of
the Company for which the Company will not reimburse that Member.  These
expenses include: (a) use of the Member’s (or its Affiliate’s) aircraft for
Company business and any travel expenses related thereto; (b) use of a Member’s
(or its Affiliates’) computer equipment (including software purchased for
business purposes) or other office equipment on behalf of the Company; or (c)
charitable contributions by the Member (or its Affiliates). The unreimbursed
business expenses paid from the funds of a Member shall be treated as a trade or
business expense of the Member.  It is the responsibility of the Member to
maintain records to support any such expenditure.


The Manager of the Company is authorized to incorporate the foregoing amendment
into an amended and restated version of the Operating Agreement, at which point
such amended and restated version of the Operating Agreement shall thereafter
constitute the operating agreement of the Company.


Except as amended hereby, the Operating Agreement shall remain in full force and
effect.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of
date set forth above.


GreenSky, Inc.,
As Manager and Member




By:    /s/ Gerald Benjamin____________
Gerald Benjamin, Vice Chairman




Founder Technology Investors, LLC,
As Member




By:    /s/ David Zalik________________
David Zalik, Manager




Financial Technology Investors, LLC,
As Member




By:    /s/ David Zalik________________
David Zalik, Manager    






GS Investment Holdings, LLC,
As Member




By:    /s/ Robert Sheft_______________
Authorized Signature





